UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1128


DON J. BEADS,

                Plaintiff – Appellant,

          v.

MARYLAND STATE    POLICE;   MARCUS   L.   BROWN;     TERRENCE   B.
SHERIDAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-03219-WDQ)


Submitted:   September 20, 2016           Decided:    October 13, 2016


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonya   Baña,  TONYA   BAÑA, LLC, Pikesville, Maryland, for
Appellant.    Brian E. Frosh, Attorney General of Maryland,
Phillip M. Pickus, Assistant Attorney General, Pikesville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Don      Beads   appeals     the    district   court’s     order   granting

Defendants       summary    judgment      on   Beads’    race    discrimination

claims, brought pursuant to Title VII of the Civil Rights Act of

1964,    as    amended,    42   U.S.C.   §§ 2000e   to   2000e-17   (2012),   42

U.S.C. § 1983 (2012), and Article 24 of the Maryland Declaration

of Rights.       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.        Beads v. Md. State Police, No. 1:12-cv-03219-

WDQ (D. Md. Jan. 13, 2016).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                          2